Title: To George Washington from Benjamin Lincoln, 14 February 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     My dear General,
                     Boston February 14th 1782
                  
                  I was on the 12th instant honored with your letter of the 31st ultimo covering several papers. Those for New-Hampshire I cannot forward as the return of their Troops did not accompany them.  As soon as it shall come to hand, which I may hourly expect, I will forward them to Colonel Dearborn, the only Officer I know in the State of New Hampshire now at home—from whose influence and attention much may be expected.
                  On my arrival I was informed by the Gentlemen of this State that they were in great forwardness respecting their troops for that they had nearly completed the number voted the last winter.  But they were thunder-struck when informed by your Excellency’s return that they were deficient about three thousand men—They find now, of which they would not be persuaded the last winter, that their original vote was more than a thousand men short of the requisition—I wish the return had been dated for they say some men have been sent on this winter who may or may not have been included.
                  A Committee was last evening appointed on your Excellency’s letter and the requisition of Congress—I shall have the honor of meeting them to-day, and will give every aid in my power—I am pleased with an idea which is frequently thrown out in the Assembly (the debates of which I have had the honor of hearing for some days) that the State is not debilitated, that they are as sick as before the war—and that our numbers are augmented—Those sentiments are a good basis, on which the most favorable argument may rest for the most decided and vigorous exertions.
                  I am happy to inform your Excellency that all the Stores which were at this place necessary for the next campaign, excepting some heavy Ordnance, and ordnance stores, are sent on, among which is an ample supply of tents.
                  As early as the assembly take their measures I will advise you of it.
                  Major Jackson, who attended Colonel Laurens to Europe, will have the honor of delivering this—he has merited much from his country by the zeal dispatch & address with which he transacted their business abroad.  I have the honor to be My Dear General with perfect esteem your Excellency’s most Obedient servent
                  
                     B. Lincoln
                  
               